Ed. F. McF addin, Associate Justice, (Dissenting). The majority is reversing the judgment in this case solely on alleged improper argument; and I think that in so doing the majority is reversing on a point that was not duly preserved of record. In order that my dissent may be understood I copy in full Pages 322 and 323 of the transcript, which are the only pages involving this matter of argument. (Beginning of Page 322 of Transcript.) ‘ ‘ Thereupon, Mr. Gentry, in his opening argument TO THE JURY, AMONG OTHER THINGS, MADE THE FOLLOWING ARGUMENT TO THE JURY, to-WÍt: “Mr. Gentry: ***Now, let’s look at these pictures. When you drive along there a stranger in town that has never been across that crossing before can not even tell that is a railroad crossing. That is Exhibit No. 2. There is not a way in the world you can tell that is a railroad crossing as one drives up there until they get right up there and you see the tracks. Wouldn’t it have been simple and easy to put a little sign right up here, just a simple crossing marker, you have seen them at every country crossing in the State of Arkansas. They have got signs on railroad crossings way out in the country that you don’t go across I reckon once a day. You will see at least other signs that say railroad crossing - wouldn’t an ordinarily prudent person at least say on a $2.00 sign that it is a railroad crossing? They do at every place else. They have done it so much that the, well, you remember the old riddle, ‘Railroad crossing, look out for the cars, let me hear you spell that without any R’s’, you remember that old riddle, but on your city, in your streets in the City of Pine Blnff they don’t even think enough about safety situation on your streets to put a $2.00 sign down there - it is not there, ladies and gentlemen of the jury, don’t you think they ought to put a $2.00 sign down there when at least, in other words, they ought to do just like the Cotton Belt has down here on Third, (interrupted) (End of Page 322 of Transcript.) (Beginning of Page 323 of Transcript.) ‘ ‘ MR. CLARK: Your Honor, I object to that. MR. GENTRY: put a gong and lights and stop signs to give warning to those people, (interrupted) MR. CLARK: Mr. Gentry should be admonished for bringing that up before the jury because that is not admissible here. It has been ruled out here. THE COURT: It is a matter of argument. Go ahead. MR. GENTRY: They ought to do just like they did down, the Cotton Belt did down on Third and State - they have got a big gong, you know what they have got down there, they have got a gong, a big gong and lights flashing on them when a train is coming, it gives them plenty of notice, off and on, off and on, then it says stop right along down the pole there and the bell is ringing. Then they have got crossarms in addition to that that says ‘railroad crossing’. They did not even put up a $2.00 sign, if you please. ‘ ‘ MR. CLARK: The defendants move for a mistrial on the ground that counsel for plaintiff went outside of the record in his closing argument concerning crossing signals and warnings at other crossing which have no bearing on this lawsuit whatsoever. THE COURT: Motion overruled. MR. CLARK: Note our exceptions.” (End of Page 323 of Transcript.) I have copied exactly the entire two pages. I call particular attention that on top of Page 322, the reference is to opening argument; and that on Page 323 the motion for mistrial refers to something that occurred in the closing argument. The reference to the Cotton Belt Railroad crossing was made by Mr. Gentry in his opening argument to the jury. And after he made that reference to the Cotton Belt Railroad crossing there was no objection made or exception saved. After he concluded his opening argument, there is a line across the page, and the motion for mistrial was because it was claimed Mr. Gentry went outside the record “in his CLOSING argument”. Mr. Gentry, as attorney for the plaintiff, in the summation to the jury made the opening argument, the railroad company made its argument, and then Mr. Gentry made the closing argument. It was in the opening argument that there was a reference to the Cotton Belt Railroad crossing; and after that reference there is no objection made or exception saved, according to the record in this case. It was only in regard to something that Mr. Gentry said in his closing argument (and what he said is not disclosed), that there was a motion made for a mistrial and the exception saved. I cannot see how the majority finds any reversible error duly preserved. There is another reason why I think this case should not be reversed on the point with reference to the railroad crossing: that is because the case was tried in Pine Bluff, Arkansas, and it is reasonable to presume that the people on the jury knew something about the railroad crossings in Pine Bluff. The condition of those railroad crossings was a matter of common knowledge; and a lawyer in arguing to a jury can bring in matters of common knowledge, even though they have not been developed in the evidence. In 53 Am. Jur. Page 388, “Trial” § 481, in discussing the argument of counsel to the jury, this appears: ‘ ‘ Matters of General Knowledge. - Even though evidence of such facts has not been formally introduced, it is proper for counsel to argue to the jury matters of common knowledge or matters of which the court will take judicial notice, . . . .” To the same effect see 88 C.J.S. Page 355, “Trial” § 181, wherein the text states: “Counsel may properly argue and comment on self evident facts and matters of common knowledge outside the record”. Surely the people on the jury knew something about the Cotton Belt Railroad going through Pine Bluff; and all Mr. Gentry said was, that the Cotton Belt had a warning bell and crossarms at its street crossing. I think what he said was a matter of common knowledge. But, at all events, the reference to the Cotton Belt crossing was in the opening argument, and no objection was made or exception saved to the remark at that time. The only reference to a mistrial and the saving of exceptions is to something that occurred in the closing argument and which is not stated in the transcript. ■ I respectfully dissent from the reversal; Justices Ward and Johnson join in this dissent.